70 F.3d 115
NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Bobby C. CLIFFORD, Plaintiff-Appellant,v.Michael ESPY, Secretary of Agriculture;  et al., Defendants-Appellees.
No. 94-5781.
United States Court of Appeals, Sixth Circuit.
Nov. 14, 1995.

BEFORE:  MARTIN and NORRIS, Circuit Judges;  CHURCHILL, District Judge.*
MEMORANDUM OPINION
PER CURIAM.


1
Plaintiff, Bobby C. Clifford, appeals the order of the district court entering judgment for defendants and dismissing his law suit.  This dismissal followed an order of the court granting defendants judgment as a matter of law, at the conclusion of the plaintiff's proofs, in a bench trial.


2
Having carefully considered the record on appeal and the briefs of the parties, we are not persuaded that the district court erred in granting judgment to defendants and dismissing plaintiff's lawsuit.


3
Because the reasoning that supports judgment for defendants has been articulated by the district court, the issuance of a detailed written opinion by this court would be duplicative and would serve no useful purpose.


4
Accordingly, the judgment of the district court is affirmed upon the reasoning employed by the Honorable James D. Todd in open court on May 17, 1994.



*
 The Honorable James P. Churchill, United States District Judge for the Eastern District of Michigan, sitting by designation